Exhibit 10.2
Amendment No. 2 to
American Reprographics Company
2005 Employee Stock Purchase Plan
Effective as of April 29, 2009, the American Reprographics Company 2005 Employee
Stock Purchase Plan, adopted on January 10, 2005 by the Board of Directors of
American Reprographics Company, as amended, is further amended as follows:

  1.   Section 7(c) is amended and restated in its entirety to read as follows:

(c) In connection with each Offering made under the Plan, the Board may specify
a maximum number of shares of Common Stock that may be purchased by any
Participant on any Purchase Date during such Offering. In connection with each
Offering made under the Plan, the Board may specify a maximum aggregate number
of shares of Common Stock that may be purchased by all Participants pursuant to
such Offering. In addition, in connection with each Offering that contains more
than one Purchase Date, the Board may specify a maximum aggregate number of
shares of Common Stock that may be purchased by all Participants on any Purchase
Date under the Offering. Notwithstanding anything to the contrary, during any
calendar year, no Participant may purchase under this Plan in excess of the
lesser of (i) 2,500 shares of Common Stock, or (ii) a number of shares of Common
Stock having an aggregate Fair Market Value (determined on the date of the
purchase(s)) of $25,000.

  2.   A new Section 7(f) is added immediately following Section 7(e), as
follows:

(f) The purchase price of shares of Common Stock acquired pursuant to Purchase
Rights under an Offering on or after June 30, 2009 shall be an amount equal to
eighty-five percent (85%) of the Fair Market Value of the shares of Common Stock
on the applicable Purchase Date, rounded up to the nearest whole cent per share.

 

